 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          PHILLIP O. EMIABATA,                              CASE NO. C18-1571 MJP

11                                 Plaintiff,                 ORDER OF DISMISSAL

12                  v.

13          BANK OF NEW YORK, et al.,

14                                 Defendants.

15

16          On December 17, 2018, this Court filed an Order to Show Cause re: Dismissal in which it

17 outlined its “grave doubts about whether subject matter jurisdiction exists [in this matter] and,
     even if that were the case, whether venue is proper in this Court.” (Dkt. No. 8.) Plaintiff was
18
     ordered to respond by January 7, 2019 regarding why the matter should not be dismissed for lack
19
     of subject matter jurisdiction, lack of personal jurisdiction, and improper venue. (Id.) On
20
     January 7, 2019, the Court received Plaintiff’s Motion for Extension of Time to Respond to
21
     Order to Show Cause (Dkt. No. 10); that request was granted and Plaintiff was given until
22
     January 28, 2019 to file his response to the OSC. (Dkt. No. 11.)
23

24


     ORDER OF DISMISSAL- 1
 1          The deadline for Plaintiff’s response has come and gone. The Court has received nothing

 2 from him indicating how the Court has jurisdiction over his matter, or why venue is proper in

 3 this District. In the absence of any response, the Court is left with no alternative.
            IT IS ORDERED that the above-entitled matter is DISMISSED for lack of subject matter
 4
     jurisdiction, personal jurisdiction and on further grounds that venue is not proper in this District.
 5

 6
            The Clerk’s Office is directed to mail a copy of this Order by certified mail (return
 7
     receipt requested) to Appellant.
 8
            Dated this 21st day of February, 2019.
 9

10

11

12
                                                            A
                                                            Marsha J. Pechman
                                                            United States Senior District Judge
13

14

15

16

17

18

19

20

21

22

23

24


     ORDER OF DISMISSAL- 2
